                                         87 Filed 05/11/20
          Case 1:15-cr-00836-VM Document 88       04/22/20 Page 1 of 1




                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New
                                                   York


                                                   The Silvio J. Mollo
                                                   Building One Saint
                                                   Andrew’s Plaza New
                                                   York, New York 10007


                                                   April 22, 2020

By ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States
Courthouse 500 Pearl Street
New York, New York 10007

        Re:    United States v. Joseph Steele, 15 Cr. 836 (VM)
               Joseph Steele v. United States, 20 Civ. 1151 (VM)

Dear Judge Marrero:

        On February 5, 2020, Joseph Steele filed pro se a motion pursuant to 28 U.S.C. §
2255 to set aside his conviction and sentence on the grounds that he received ineffective
assistance of counsel in connection with his conviction after trial of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g). See Dk. No. 83. On February
24, 2020, the Court ordered the Government to respond within sixty days. In the intervening
time, the Covid-19 global pandemic has interfered with the Government’s ability to access
records necessary for its response. The Government therefore respectfully requests a 30-day
extension, to May 22, 2020, of the deadline for its response. This is the Government’s first
request for an extension.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                            By:                       /s/
                                                   Jilan J. Kamal
                                                   Assistant United States Attorney
                                                   (212) 637-2192


cc: Joseph Steele (pro se, by mail)
